Citation Nr: 0116338	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of glomerulosclerosis with nephrotic syndrome.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1995 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.



FINDINGS OF FACT

1.  The veteran's original rating warrants the application of 
staged ratings.

2.  The veteran's residuals of glomerulosclerosis with 
nephrotic syndrome are productive of constant albuminuria 
with some edema from August 16, 1996 to December 1, 1999.

3.  The veteran's residuals of glomerulosclerosis with 
nephrotic syndrome are productive of slight edema and 
hypertension on and after December 1, 1999.


CONCLUSIONS OF LAW

1.  The veteran's residuals of glomerulosclerosis with 
nephrotic syndrome are 60 percent disabling under applicable 
schedular criteria from August 16, 1996 through November 30, 
1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114a, Diagnostic Codes 7502, 7536 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran's residuals of glomerulosclerosis with 
nephrotic syndrome are 30 percent disabling under applicable 
schedular criteria on and after December 1, 1999.  38 
U.S.C.A. § 1155, (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114a, 
Diagnostic Codes 7502, 7536 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096(2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096 (2000).

The Board has reviewed the veteran's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statement and supplemental statement of the case clarified 
what evidence would be required to establish a compensable 
evaluation for the veteran's service-connected residuals of 
glomerulosclerosis with nephrotic syndrome.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").  The Veterans 
Claims Assistance Act of 2000 also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).  This 
obligation was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that a compensable evaluation is in order 
for his service-connected residuals of glomerulosclerosis 
with nephrotic syndrome.  In such cases, VA has a duty to 
assist the veteran in developing facts that are pertinent to 
those claims.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As 
noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements and evidence submitted by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In such a case as this it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The RO rated the veteran's glomerulosclerosis with nephrotic 
syndrome by analogy under Diagnostic Codes 7536-7502.  Under 
the rating schedule for Diagnostic Code 7536, 
"glomerulonephritis" is evaluated as renal dysfunction.  38 
C.F.R. 4.115a, Diagnostic Code 7502 (2000).  Pursuant to the 
regulations, renal dysfunction is evaluated as noncompensable 
when it is manifested by albumin and casts with history of 
acute nephritis; or hypertension which is noncompensable 
under Diagnostic Code 7101.  For an increased evaluation to 
30 percent, there must be constant albumin or recurring 
albumin with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is assigned when renal dysfunction is manifested 
by constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  Albuminuria is 
detected by the presence of albumin (protein) in urine, and 
is also termed proteinuria.  See Dorland's Illustrated 
Medical Dictionary 42, 1370 (28th ed. 1994).  An 80 percent 
evaluation requires persistent edema and albuminuria with a 
BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss or limitation of exertion under Diagnostic Code 
7101.

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  The 
veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  Where law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas, 1 Vet. App. 
308.  As this case has been pending since January 1997, the 
Board will evaluate the veteran's hypertension under both the 
old and new rating criteria to determine which version is the 
most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) when diastolic pressure was predominantly 100 
or more, or pursuant to Note 2, when continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more.  A 20 percent evaluation was assigned when diastolic 
pressure was predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

Separate ratings are not to be assigned for disability from 
disease of the heart [e.g., hypertension] and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115.  The Board notes that the veteran 
has not had a kidney removed nor does he require regular 
dialysis.  Thus, separate ratings for his kidney disease and 
hypertension will not be assigned.  

Based upon the aforementioned evidence, the Board finds that 
staged ratings are applicable in this case and that a 60 
percent rating is warranted from August 16, 1996 through 
November 30, 1999, and a 30 percent rating on and after 
December 1, 1999.  

The Board finds that a 60 percent rating is warranted from 
August 16, 1996 to November 30, 1999 for the following 
reasons.  First, the evidence of record during this time 
clearly shows that the veteran had been treated during and 
after service for proteinuria, slight edema and hypertension 
as a result of his diagnosed glomerulosclerosis with 
nephrotic syndrome.  For example, the veteran's service 
medical records show that the veteran experienced bouts of 
edema in the lower extremities due to his kidney troubles.  
According to a November 1995 service medical report, the 
examiner noted that beginning in July 1995 the veteran began 
to experience lower extremity edema.  At the time he was 
diagnosed with significant 4+ edema of the lower extremities 
and 4+ proteinuria on urinalysis.  In September 1995, service 
physicians diagnosed the veteran with focal and segmental 
glomerulosclerosis with mild tubular interstitial damage.  As 
a result of his condition, the service Medical Board examiner 
advised that the veteran be medically discharged from service 
if his condition did not improve in after six months of 
limited duty.  The veteran was later discharged in August 
1996.  Therefore, the service medical records show that the 
veteran's disorder medically forced him out of the military.

Second, the post-service VA medical records reveal that the 
veteran had been regularly treated for proteinuria, edema, 
and hypertension.  As a result, the veteran has been 
prescribed medication, to include ACE inhibitors, Lasix, and 
Fosinopril, in order to reduce the veteran's proteinuria, 
edema, and high blood pressure.  For example, according to a 
December 1999 VA examination report, a VA physician reviewed 
the veteran's medical records and noted by history that in 
August 1996, urinalysis studies revealed that the veteran had 
significant proteinuria, between 8 to 17 g/24-h.  

Subsequently, the veteran was followed intermittently in the 
VA Renal Clinic.  The VA physician reported that the 
veteran's condition improved due to ACE inhibitor therapy.  
As a result the veteran's proteinuria decreased.  During the 
veteran's last visit to the VA Renal Clinic on December 1, 
1999, the veteran was free of edema and was moderately 
hypertensive at 155/90.  The veteran's laboratory values from 
September 1999 indicated a protein excretion of 675 mg/24-h.  
At this time, the veteran was under continued medication for 
his disorder.  The VA physician concluded that the veteran 
was an asymptomatic young veteran with no complaints and the 
diagnosis of Focal Segmental Glomerular Sclerosis leading to 
chronic renal failure who lost about 55 to 65 percent of his 
normal kidney function, mild hypertension, and a good 
antiproteinuric response to ACE inhibitors.  The physician 
advised regular follow-up visits to determine the degree and 
rapidity of progression of the renal disease.

Subsequent VA renal clinic outpatient records from January to 
March 2000 show essentially no change in the veteran's 
condition and he continued on his medication.

Therefore, evaluating the evidence as a whole from August 16, 
1996 through November 30, 1999, the Board finds that a 60 
percent evaluation is warranted because the evidence shows 
that the veteran's renal dysfunction was manifested by 
constant proteinuria (or albuminuria) with some edema under 
Diagnostic Code 7502 during this time.  

A rating in excess of 60 percent is not warranted because, 
during this time, there is no evidence of record showing that 
the veteran experienced persistent edema and albuminuria with 
a BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss or limitation of exertion under Diagnostic Code 
7101.

The Board further finds that a 30 percent evaluation is 
warranted on and after December 1, 1999 for the following 
reasons.  First, as noted above, the veteran's condition 
clearly improved based on the December 1, 1999 VA Renal 
Clinic test results.  Thus, he no longer experienced 
proteinuria (or albuminuria), an essential criterion for a 60 
percent rating under Diagnostic Code 7502.

Second, although the VA medical records dated after December 
1, 1999 indicate that the veteran's edema has been well 
controlled with medication, nevertheless, given that he 
continued to take medication, and that the veteran contended 
that he still experienced edema, the Board finds that the 
veteran continued to experience slight edema.  While the 
veteran is not a physician, the Board finds that he is 
competent to observe swelling of his lower extremities.  
Accordingly, given the severity of the veteran's edema shown 
during and after service, and the fact that he has been on 
medication to reduce edema since then, the Board finds that 
the veteran still continued to experience slight edema after 
December 1, 1999.

Furthermore, with reference to Diagnostic Code 7101 for 
hypertension, the veteran's hypertension would be rated 10 
percent under the former and revised regulations since he 
requires medication to control the disorder.  Although the 
evidence of record indicates that his systolic blood pressure 
has been predominantly below 160 and his diastolic blood 
pressure is predominantly below 100, nevertheless, at certain 
times his blood pressure readings have escalated.  For 
example, in November 1996 his blood pressure was 173/80 and 
in January 1999 his blood pressure was 150/100 and 183/114.  
Furthermore, because the veteran has been treated with 
medication to control his blood pressure since service, the 
Board finds that the criteria for a 10 percent rating under 
both the former and revised regulations for Diagnostic Code 
7101 have been met.  As noted above, hypertension that is 10 
percent disabling corresponds to the 30 percent rating 
criteria for renal dysfunction under 38 C.F.R. § 4.115a.

Therefore, granting the veteran the benefit of the doubt, the 
Board finds that the criteria for a 30 percent evaluation on 
and after December 1, 1999 have been met due to slight edema 
and hypertension.  Nonetheless, the Board finds that the 
veteran is entitled to no more than a 30 percent evaluation 
as there have been no findings of renal dysfunction 
manifested by constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101 on and 
after December 1, 1999.  As noted above, during the veteran's 
last visit to the VA Renal Clinic on December 1, 1999, the 
veteran did not have albuminuria, he was free of edema and he 
was moderately hypertensive.


ORDER


Entitlement to a 60 percent rating for residuals of 
glomerulosclerosis with nephrotic syndrome from August 16, 
1996 through November 30, 1999, and a 30 percent disability 
rating on and after December 1, 1999, is granted, subject to 
the provisions governing the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

